Citation Nr: 1804775	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-09 160	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for ischemic heart disease and assigned an initial 10 percent rating.  The Veteran timely appealed the initial rating assigned.

The Agency of Original Jurisdiction (AOJ) accepted a December 2016 notice of disagreement (NOD) submitted by the Veteran as a substantive appeal, in lieu of a VA Form 9, for the issues of entitlement to service connection for patellofemoral pain syndrome of the right and left knees, and entitlement to service connection for low back pain with arthritis.  Thus, the Veteran's appeal with respect to those issues has been perfected.  The AOJ notified the Veteran of this in a December 2017 letter, and informed him that the issues were still pending review.  As the AOJ appears to still be taking action to develop these issues and as they have not yet been certified on appeal to the Board, the Board will defer consideration of these issues at this time.

Additionally, while a statement of the case was issued in December 2017 with respect to a claim of entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder, the Veteran has not yet perfected an appeal as to that claim.  Thus, that claim is not on appeal before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.




REMAND

The Veteran was afforded a VA examination heart conditions examination for his ischemic heart disease in October 2016.  The examiner noted that the Veteran reported problems with chest pain and shortness of breath.  The examiner indicated, however, that the Veteran had not been diagnosed with a heart condition.  There is no indication from the examination report that the examiner performed any necessary studies or tests to ascertain the presence or severity of current ischemic heart disease.  In the diagnostic test section of the examination report, the examiner only cited to a prior treadmill stress test conducted in May 2005, noting that the results of that test were equivocal, and did not provide any indication why a current study was not performed. 

The Veteran additionally asserted in a June 2017 VA Form 9 that the examiner did not perform any tests to determine the severity of his disability, and thus, contended that the examination results were inadequate.  

Based on the foregoing, the October 2016 examination report is insufficient to determine the presence or severity of current ischemic heart disease.  See 38 C.F.R. § 4.2 (2017) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Accordingly, remand is required to afford the Veteran a new VA heart conditions examination to properly determine the severity of his ischemic heart disease, if present.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The record indicates that the Veteran has been and may still be incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, if the Veteran remains incarcerated, the AOJ should follow the appropriate procedures for arranging examinations of incarcerated veterans, ensuring that all required studies and tests to complete the examination are completed to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran is presently incarcerated and the current place of incarceration.  If the Veteran has been released from incarceration, attempt to obtain his current mailing address.

2.  Schedule the Veteran for an appropriate VA heart conditions examination to determine the presence of and ascertain the severity of any ischemic heart disease.  If the Veteran is currently incarcerated, follow the procedures for incarcerated veterans outlined in VA adjudication manual, M21-1, Part III.iv.3.F.2.d (February 28, 2017).  

The examiner should review the claims file, including this REMAND.  All necessary studies and tests must be conducted.

The examiner should identify any and all manifestations associated with the Veteran's service-connected ischemic heart disease, and fully describe the extent and severity of such manifestations, in accordance with the current disability benefits questionnaire.

The examiner must provide reasons for any opinions and conclusions reached. 

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




